Per Curiam,
The manner in which this case was presented to the jury in the charge of the learned court below is worthy of much commendation. It was simple, lucid and comprehensive, and so clearly expressed that the most ordinary mind could easily understand it. The several questions of partnership, fraud in law, and fraud in fact were distinctly and plainly presented and explained to the jury so that they could not fail to comprehend what was said on these subjects. The ruling that there was no partnership was certainly correct, and so also that there was no *411fraud in law. The question of fraud in fact was properly submitted to the jury who found by their verdict that there was no such fraud in the case. The assignments of error are almost exclusively criticisms upon the charge in sections. We cannot sustain any of them. The same is true of the answers to points. In onr judgment they are all correct. Seeing no error in any respect we must affirm the judgment.
Judgment affirmed.